﻿Mr. President, permit me, in these first words, after congratulating you on the assumption of your important office, to express the confidence that we have in your wisdom and exceptional experience in the matters which affect the States which constitute the United Nations. Also permit us to extend, on behalf of the Government of the Dominican Republic, our congratulations and thanks to the General Committee of our Assembly over which you preside for the spontaneous initiative, which does it credit, of including item 125 in the agenda of this thirty-fourth session of the General Assembly. This item relates to measures for providing assistance to my country and to the Commonwealth of Dominica, a small country which, like our own, was cruelly battered by the fury of the hurricanes of this season of cyclones in the Caribbean.
2.	We must admit that this, too, represents a contribution to the peace for which the United Nations is fighting so heroically, a contribution which takes into account in circumstances like these, not only the scourge of war, but also the destructive force of nature. This tragedy, which afflicts the peoples suffering from the results of the hurricanes, inevitably gives rise not only to hunger and destruction, but also to all the upsetting results produced when economies are disrupted and when human suffering reaches such depths that it bears comparison with what happens when war, an apocalyptic figure bent upon uprooting the constitutional instrument of the United Nations, is unleashed.
3.	Our country was the victim in less than five days of two cruel hurricanes which spread tragedy, horror and chaos among its inhabitants, who were hoping for a future of peace and labour in a climate of democracy, and when the Dominican Government had already set up action programmes for the economic development of the nation and had been mobilizing all the forces of production, in many scientifically new and revolutionary areas, in order to make the best use of all the resources at our disposal.
4.	These adversities have suddenly interrupted and damaged everything we had managed to achieve during the past year.
5.	A report by ECLA circulated to the representatives of the States Members of this Organization, reflects the extent of the damage caused in our country by the fury of these hurricanes. For the benefit of all the delegates here present, we should like to draw attention to the assessment contained in that document, which is available to all and which illustrates with reliable accuracy the disastrous situation from which the Dominican people is now suffering.
6.	Like Dominica, we are now confronting the unavoidable challenge of having to repair the tremendous damage which we have sustained and which has set back the process of development in which we were so earnestly and zealously engaged, while we continue to perform the difficult task of providing aid to the thousands of victims and survivors who are now in shelters and who are urgently calling for transfer to adequate, permanent housing. Many of them still urgently need medical treatment in order to survive the catastrophe, which has given rise to hunger, poverty and other cruel sufferings.
7.	In the calamitous situation through which the Dominican Republic is now passing, because of the devastation and damage caused by the hurricanes which passed through Dominican territory in the months of August and September, causing so much damage to the inhabitants of the country and to private property, we must recognize that this world Organization, its specialized agencies and the regional system, as well as many countries in the region of the Americas and other parts of the world have come to the assistance of our country. That permits us to say that we are not alone in the formidable ordeal which the Dominican nation is experiencing. We should also like to mention, in particular, UNDP, the Office of the United Nations Disaster Relief Co-ordinator [UNDRO], the World Food Programme and others which took such prompt and efficient action during the very first moments of the emergency.
8.	This experience, arising from the destructive force of nature, prompts us to recall that the United Nations has not only done what it is authorized to do in accordance with the constitutional principles by which it is governed, but has even gone beyond its sphere of competence on many occasions, in order to mitigate the effects of critical situations through humanitarian programmes, including assistance in the crises which from time to time afflict the territories of the States concerned.
9.	Nevertheless, these events have given the Government of my country an idea which could bring a certain tranquillity and confidence to the islands such as our own, which are at a natural disadvantage, being right in the path of tropical hurricanes and being their first victims. This devastating danger threatens the economic structure of those countries, inevitably, each year, during the period of dangerous weather.
10.	The plight of the Antilles archipelago has led us, as we come to this thirty-fourth session of the General Assembly of the United Nations, to inform the Secretary-General of the proposal of the President of the Dominican Republic, Don Antonio Guzman, whereby, its characteristic spirit of affording protection and assistance to peoples, particularly to its Member States, in its programme for peace, the world Organization should decide to create a permanent specific fund, which would make it possible to render assistance to the islands in the Caribbean in the tragic circumstances which unfortunately seem to recur every year without fail.
11.	The Dominican Republic's spirit of international co-operation—which prides itself on having been one of the founding Members of this Organization and of the American regional system—was highlighted recently in the peace-making efforts which it undertook, together with the Republic of Guatemala and the United States of America, in order to find a solution to the conflict in the Republic of Nicaragua, which was on the point of spreading to other countries. This mission of mediation, carried out on a basis of equality and mutual respect which are essential elements of the law of non-intervention that is constitutionally guaranteed by this Organization as well as by the inter-American legal system, exhausted our utmost efforts in that very difficult task which was throughout inflamed by the emotions aroused by a policy with heavily dynastic overtones.
12.	The negotiations to find a constitutional formula which could put an end to the fratricidal war were blocked and, finally, peace had to be imposed by force of arms. Nevertheless, the Dominican Republic does feel satisfaction at having taken the part of a mediator in that conflict in the search for a less distressing solution for the sister Republic of Nicaragua.
13.	Moreover, we must recognize that the establishment of Nicaragua's Junta of National Reconstruction has rescued democracy in that territory and we trust that it will be maintained in a lasting fashion. The problem of Nicaragua is one of freedom, the cause for which countries fight that have adjured slavery and condemned it as an anachronistic phenomenon which has no place in present-day civilization.
14.	In the same spirit of international co-operation, the Dominican Government supports the world energy plan proposed by Mexico for all the countries of the world, without discrimination, whether or not they produce oil. The objective of that plan would be to provide for a progressive transition, in an orderly and just fashion, from the present historical process towards a new one which would provide many more realistic prospects for the progress of mankind.
15.	By speaking of these things, the Dominican Government is performing the duty it has to pursue effective international co-operation, in the conviction that, despite the inherent competence of the Organization of American States [CMS], there is a constitutional link between our two organizations, the justification for which is the preservation of peace and the prevention of war as a method of solving disputes and conflicts among States.
16.	The world Organization, whose creation as a con-sequence of the Second World War is one of the greatest historic events of the century, has not been able to escape criticism, some of it malicious, which branded it as incapable, in spite of the means it possesses, of preventing armed conflicts which have broken out and continue to break out in various parts of the world. Those who make that judgement tend to overlook how difficult it is to maintain peace in a world which has not yet been able to free itself from the material and moral wounds inflicted on man and his ancient race by the two world wars.
17.	Nations reflect man's imperfection, and therein lies the root of the evil which will last until the last judgement, but which we might perhaps avoid if, instead of accumulating nuclear weapons, multiple- warhead weapons and guided missies, man is able to redeem himself in the centuries to come from the negative repercussions of his origins. We may rest secure, however, in the fact that our Organization will be able to fulfil thoroughly, within a framework of indisputable realism, all the requirements for it to achieve its fundamental objectives.
18.	The not entirely satisfactory events which have occurred since the signing of the Charter 34 years ago have been events which could be described as isolated, directly ascribable to the imperfection of men and nations. We must admit, however, that these accidental and sporadic aberrations have been caused, in large measure, by the very States which founded the Organization. These States are responsible for the controversies and disputes, misunderstandings, lack of international co-operation and, above all, the lack of trust which prevails throughout the greater part of the world.
19.	If this state of affairs is acceptable, what is no less acceptable is the fact that it is important to draw up an inventory of these imperfections of the historic process of the world Organization which will demonstrate to us that one of the reasons for its existence is to prevent war and preserve peace. And this is something which has obviously been done, although international tensions, the cold war and geo-politics have succeeded in causing certain erosions in the advantages of peaceful coexistence for the benefit of all peoples who are fighting in the spirit of conviction—or convention—for the predominance of peace, and although in certain periods detente has succeeded in bringing about an easing of the anxiety generated by the arms race.
20.	Over the past year we have felt that the degree of progress achieved has yielded great relief for situations still awaiting solution which have been dragging on for several years. Many cases of this kind could be cited as examples where in actual fact isolated, armed conflicts have not been able to degenerate into a war of aggression which has extended to such a vast scale as did the First and Second World Wars.
21.	I think we would not be mistaken if we were to say, with a feeling of justice, how much more precarious the peace enjoyed by the world would have been if our Organization had not existed. It does have defects, some of them congenital, such as the right of veto, which was essential to the very foundation of the Organization, so much so that it was said at San Francisco that if there had been no right of veto, there would have been no Charter.
22.	In recent years we must feel glad at the fact that several conflicts have not broadened into true war situations and that a careful, evolutionary diplomacy has succeeded in freezing these critical situations. Just to mention two examples, let us recall the case of the Middle East and that of Central America, which is so recent in our memories.
23.	Nor can we refrain from alluding also to the spirit of Camp David as well as the great and active sense of diplomatic patience displayed by the United Kingdom in its peace-making efforts in the anomalous situations in Africa now on their way towards solutions conducive to political equilibrium at the African summit.
24.	On the other hand, in considering the progress made in finalizing the implementation of the Treaty of Peace between Egypt and Israel signed on 26 March 1979, we cannot disregard the aspirations of the Palestinians or fail to respect the solidarity of the Arab nations, which have made such great contributions to the history of civilization. Efforts must continue to be made, however, to find appropriate and honourable formulas for the restoration of peace within secure and permanent frontiers in this area of controversy.
25.	A fact of the utmost importance which will go down as a new chapter in the history of the Americas has just been written in Panama City when, pursuant to the agreement between the United States of America and Panama to finalize the status of that inter-oceanic canal which separates the two Americas, one of the fundamental parts of the agreement has been complied with, leading in time to the total exercise of Panamanian sovereignty over this maritime route.
26.	This solution is indeed an example of how much can be achieved within the framework of justice and goodwill among States when far-sighted men, united by the most lofty ideals, come to an agreement in their decisions face to face with the challenge of history.
27.	In the midst of the tidal waves and storms of international politics, we must also concede that this world Organization has made progress in many areas where international tensions and the cold war have kept today's disturbed world in a state of expectancy. I am referring to the growing progress that is being achieved in the various areas of human rights.
28.	The wisdom and good judgement of the Commission on Human Rights, as part of the machinery of the United Nations, should not be overlooked. This assertion would be incomplete if special reference were not made to an event of the utmost importance, affecting as it does human rights in the region of the Americas and coinciding with violent explosions in certain areas where an entire freedom-loving people was plunged into a blood-bath before it succeeded in winning back its freedom. This was indeed the case with Nicaragua, as has also happened in other countries where it has still not been possible to control this evil, which seems to be on the decline at times but at others seems to be causing a new crisis.
29.	With these references, we must recognize that the creation of the Inter-American Court of Human Rights, which has its seat in the non-militaristic capital of Costa Rica, completes the evolutionary process of human rights, which had already been initiated by the appropriate commission within the framework of the OAS. And although it is true that it has brought to human rights an institution like that of the Inter- American Court of Human Rights, it is none the less true that the accelerated changes in the political outlook of the Americas require that a new injection of vigorous blood be given in order to adjust to the imperatives of our time in this part of the world.
30.	We are sure that many Member States will agree that this is an imperative necessity if they do not wish to see this regional organization languish in semi-statism and decadence.
31.	The Court of the regional system is an innovation and an admirable experiment which should lead to beneficial experiences which will perhaps one day make it possible for there to exist in the world Organization an organ of justice of the same kind but of wider scope.
32.	As far as the Dominican Republic is concerned, we are in a position to assert here that we have made important progress in this area, as a projection of the integrated programmes of the Dominican Government for the development of the country. These programmes, now more than ever, require international conditions not likely to have an adverse effect on the efforts, which the Head of the Dominican State proposes to redouble, with vigour and energy, in all the country's area of activity.
33.	Furthermore, the Dominican Republic wishes to reaffirm its support for the fundamental principles of international economic relations as expressed in the Charter of Economic Rights and Duties of States. Here, as is the case with all the Latin American countries and particularly those which produce commodities and raw materials, we would ex- ort the developing countries to conduct their economic relations in such a way as to take into account the interests of other countries, particularly in order to avoid any action detrimental to the interests of the developing countries.
34.	There exists an initiative which without doubt could be taken through dialogue within a framework of equality and mutual respect and adapted to the delicate conditions of the particular case, one that could serve to attenuate the risk to international security engendered by flash-points of crisis. I refer to the establishment of a new international economic order in such a way as to provide the present era of civilization with what it clamours for.
35.	There is also a well-tested and extremely effective method for contributing to the solution of the problem of security. It is enshrined in the Charter of this Organization, and its application has produced positive results. This is the principle relating to the self- determination of peoples. This is precisely the essence of the item relating to the "Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples".
36.	Over the years events have shown that the policy that has satisfied such aspirations of countries which have come to the end of an evolutionary process has proved to be correct and has justified their aspirations to become free and independent. The Dominican Republic, like all free countries of the Americas, has had to go through that process. Hence the situation prevailing in the region of the Americas today. In the circumstances, the Dominican people have lived and suffered through this experience and, whatever the vicissitudes to which we have been subjected by our destiny, absolutely all the sons of our land are also sons of liberty.
37.	No matter how strewn with pitfalls is the life of free peoples, this is the road of peace and concord among men and nations. In this conviction we must recognize, in line with the thinking of the martyr of Cuban independence, Jose Marti, the truth of the statement: "Our wine may be bitter but it is our wine".
38.	Therefore let us welcome with open arms that small island in the Caribbean, Saint Lucia, as we see it entering the United Nations as a Member. In spite of its small size its spirit is broadened by its acceptance of the obligation imposed on it to proscribe war and to maintain peace in the world, and its dedication to the principles governing us all.
39.	This idea of peace should be inculcated as a mystic teaching every day among men and nations, so that perhaps in the course of time it will cease to be a Utopian idea and man can then say that he has achieved the impossible. Therefore the Dominican Republic joins in the most recent initiative of Costa Rica for the creation, within the United Nations system, of a University for Peace. 
40.	Finally, permit me to invoke on this solemn occasion that provision of the Charter which calls on all States Members of the Organization—and this is the comer-stone of our policy for avoiding the scourge of war and is perhaps the synthesis of all the objectives justifying the very existence of the United Nations— "to practice tolerance and live together in peace with one another as good neighbours".